              Case 5:19-cv-01191 Document 1 Filed 10/04/19 Page 1 of 4



                           IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

CONCEPCION B. RUIZ,                               §
    Plaintiff,                                    §
                                                  §
                                                  §
V.                                                §           Civil Action No. 5:19-cv-001191
                                                  §
MINH TRUCKING, LLC AND NGUYEN                     §
LY NGOC,                                          §
     Defendants.                                  §

                                    NOTICE OF REMOVAL

TO THE HONORABLE COURT:

        COME NOW Defendants MINH TRUCKING, LLC and NGUYEN LY NGOC and file

their Notice of Removal, and hereby remove to this Court the state court action described below.

                                           I.
                                   PROCEDURAL HISTORY

        1.      Plaintiffs filed suit in Cause No. 2019CI17749, in the 224th Judicial District Court

of Bexar County, Texas on August 28, 2019. Defendant NGUYEN LY NGOC was served on or

about September 5, 2019, pursuant to Section 17.062, Texas Civil Practice and Remedies Code,

and filed a timely answer on October 4, 2019. Defendant MINH TRUCKING, LLC was served

by on September 9, 2019 and filed a timely answer on September 27, 2019.

        2.      Less than thirty days have passed since Defendants receipt of Plaintiffs’ Original

Petition.

        3.      Defendants have therefore filed this Notice of Removal within the time period

required by 28 U.S.C. § 1446(b).




Defendants’ Notice of Removal                                                             Page 1 of 4
              Case 5:19-cv-01191 Document 1 Filed 10/04/19 Page 2 of 4



                                            II.
                                    NATURE OF THE SUIT

        4.      Plaintiff alleges that on or about March 10, 2019, he sustained personal injuries

and damages as a result of a motor vehicle accident that occurred in Bexar County, Texas.

        5.      According to Plaintiff’s Original Petition, Plaintiff is a citizen and resident of

Bexar County, Texas. See Plaintiff’s Original Petition and Request for Disclosure, paragraph 2.1.

        6.      At the time of the subject accident and currently, Defendant NGUYEN LY

NGOC is a citizen and resident of Westminster (Orange County), California. See Plaintiff’s

Original Petition and Request for Disclosure, paragraph 3.2.

        7.      At the time of the subject accident and currently, Defendant MINH TRUCKING,

LLC is a foreign corporation (i.e., organized under the laws of the State of California) with its

principal place of business in the State of California. See Plaintiff’s Original Petition and

Request for Disclosure, paragraph 3.1.

                                            III.
                                    BASIS FOR REMOVAL

        8.      Removal is proper because there is complete diversity of citizenship between

Plaintiff and Defendants, as stated above.

        9.      As set forth in Plaintiff’s Original Petition, the amount in controversy exceeds

$200,000, exclusive of interests, costs, and attorneys’ fees. See Plaintiff’s Original Petition and

Request for Disclosure, paragraph 5.2.

                                          IV.
                                VENUE AND JURISDICTION

        10.     Venue for this removal is proper in this district under 28 U.S.C. § 1441(a)

because this district and division embrace the place in which the removed action has been

pending.

Defendants’ Notice of Removal                                                            Page 2 of 4
              Case 5:19-cv-01191 Document 1 Filed 10/04/19 Page 3 of 4



        11.       This Court has jurisdiction of this action by virtue of the provisions of 28 U.S.C.

§1332 in that this is a case of diversity of citizenship between the parties with the amount in

controversy exceeding $200,000, exclusive of interest and costs: Plaintiff’s Petition states that

Plaintiff seeks monetary relief of which is “over $200,000 but not more than $1,000,000.” See

Plaintiffs’ Original Petition and Request for Disclosure, paragraph 5.2.

                                           V.
                             DEFENDANTS’ NOTICE OF REMOVAL
                                IS PROCEDURALLY CORRECT

        12.       Defendants MINH TRUCKING, LLC and NGUYEN LY NGOC have attached to

this notice all process, pleadings and orders filed in the state court action as required by 28

U.S.C. §1446(a). (See Exhibit B, Index of Matters Being Filed.)

                                                VI.
                                           JURY DEMAND

        13.       Plaintiff made a demand for a jury trial in State District Court. Defendants MINH

TRUCKING, LLC and NGUYEN LY NGOC also made a demand for a jury trial in State

District Court.

                                            VII.
                                   NOTICE TO STATE COURT

        14.       Defendants MINH TRUCKING, LLC and NGUYEN LY NGOC will promptly

file a copy of this Notice of Removal with the Clerk of the State Court in which this action is

pending.




Defendants’ Notice of Removal                                                                Page 3 of 4
              Case 5:19-cv-01191 Document 1 Filed 10/04/19 Page 4 of 4



                                                  Respectfully submitted,

                                                  CASTAGNA SCOTT, L.L.P.
                                                  1120 S. Capital of Texas Highway
                                                  Building 2, Suite 270
                                                  Austin, Texas 78746
                                                  512/329-3290
                                                  888/255-0132 fax


                                                By: /s/ Lynn S. Castagna
                                                   Lynn S. Castagna
                                                   State Bar No. 03980520
                                                   Lynn@texasdefense.com

                                                    ATTORNEYS FOR DEFENDANTS



                                CERTIFICATE OF SERVICE

        I hereby certify that the foregoing has been electronically filed with the Clerk of the
Court using the CM/EMF system which will send notification of such filing and has been sent
via facsimile to the following:

         Raymond Zapata
         ZAPATA & KALE, LLP
         219 N. Alamo St 300
         San Antonio, Texas 78205

in accordance with the Federal Rules of Civil Procedure, on this 4th day of October, 2019.


                                                 /s/ Lynn S. Castagna
                                                Lynn S. Castagna




Defendants’ Notice of Removal                                                           Page 4 of 4
